TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00193-CV


              Houston Gulf Energy Corporation and John Ehrman, Appellants

                                                  v.

                                  The State of Texas, Appellee


              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-000060, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on April 22,

2019. On April 30, 2019, we notified appellants that no clerk’s record had been filed due to their

failure to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record.

The notice requested that appellants make arrangements for the clerk’s record and submit a status

report regarding this appeal by May 10, 2019. Further, the notice advised appellants that their

failure to comply with this request could result in the dismissal of the appeal for want of

prosecution. To date, appellants have not filed a status report or otherwise responded to this

Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed
without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellants have not established

that they are entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellants have failed to pay or make arrangements to pay the clerk’s fee for preparing the

clerk’s record, this appeal is dismissed for want of prosecution.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: July 18, 2019




                                                 2